DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 7 is objected to because of the following informalities:  
	Claim 7 line 2 it appears that there is a typographical error and the word “form” is meant to be “from”.
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-2 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Driesen et al., US 8,448,286.
Driesen et al. disclose the claimed invention including a head for an oral care implement (not shown, Column 3 Lines 66-67) comprising a number of colored filaments of different types (2, 3; Column 1 Lines 53-59 and Column 2 Lines 42-45 and 60-63, first type 2 have a greater cross-section diameter than the finer second type having a smaller cross-section diameter), the filaments extending from a mounting surface of the head (not shown, mounting surface of head portion of toothbrush, filaments mounted at ends opposite the free ends, Column 3 Lines 20-22 describes the free end, also Column 3 Line 66 to Column 4 Line 1), at least two types of filament having staggered time-controlled changing properties (2, 3; Column 1 Lines 53-59 and Column 2 Lines 42-45 and 60-63, first type 2 have a greater cross-section diameter than the finer second type having a smaller cross-section diameter) one of which (2) changes its color within pre-defined time periods (via indicator 5, Column 2 Lines 34-41) the other of which (second bristles 3 or 4) changes by primarily by visible mechanical change and also by color-changing properties (bending, Column 2 Lines 46-51; fanning, Column 3 Lines 6-12; color-changing, Column 1 Lines 66-67 and claim 5), the pre-defined time periods being different from one another so that the initial color pattern changes color characteristics over at least a first pre-defined period of time to a first color pattern (the first pre-defined period of time described best in Column 2 Lines 34-41, the color of filaments 2 changing and thus changing the color pattern), and over a subsequent second pre-defined period of time to another visual and color pattern or appearance of the toothbrush that is different than that shown by the first pattern (as the second type of filaments bend, fan out, and/or change color in the second pre-defined period resulting in the overall appearance and pattern changes, Column 2 Lines 42-54 and Column 3 Lines 13-22). Regarding claim 2, a first type of filament changes its color within the first period about 1/3 to about 2/3 of the overall length extension measured from the free end of the filament (Figure 1, as 5 extends about 1/3 of the overall length extension measured from the free end). Regarding claim 15, the head of claim 1 is part of an oral care implement (Column 3 Lines 66-67).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

3.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driesen et al., US 8,448,286 in view of Breuer et al., US 4,802,255.
	Driesen et al. disclose all elements previously discussed above, however fails to disclose that the first type of filament further changes its color within the second period of time from the second color to a third color to further define the second color pattern.
	Breuer et al. teach a brush bristle filament (20a, Figures 3 and 5) that changes its color from an initial color to a second color in one period of time and then changes from the second color to a third color during a second period of time (Column 5 Lines 27-45). This is done to visually signal a user the level in which the bristles are worn from use (Column 5 Lines 35-42).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first type of filament of Driesen et al. for one that changes from a first to second color in one period of time and then from the second color to a third color in the second period of time, as taught by Breuer et al., to provide two different colors visually signaling to the user the need to replace the toothbrush.
4.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driesen et al., US 8,448,286 in view of Endo et al., JP 2005-103184A (see also English translation).
	Driesen et al. disclose all elements previously disclosed above, however does not specifically state that the initial color pattern comprises filaments having all the same color. 
	Endo et al. teach similar filaments of color-changing properties and teaches one embodiment (of many) in Figure 3A where the filaments are consistently the same color pattern initially (see English translation Page 5, first paragraph).
.
5.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driesen et al., US 8,448,286 in view of Newman et al., US 2016/0015163.
	Driesen et al. disclose all elements previously mentioned above, however fails to disclose any specifics regarding the colors used by the first and second types of filaments. In particular, Driesen et al. does not disclose that the second color of the first type of filament is different from the second color of the second type of filament.
	Newman et al. teach an oral care implement having first and second types of filaments, the filaments are color-changing (paragraphs 0089-0090, 0114-115) each type of filament having different colors in order to provide contrast and visually communicate a functional characteristic of the oral-care implement (Abstract, paragraph 0090).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second color of the first type of filament and the second color of the second type of filament of Driesen et al. to be different, as taught by Newman et al., so that there is contrast between the bristle filament types and this can be used to create an image to visually communicate to a user.
6.	Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driesen et al., US 8,448,286 in view of Breuer et al., US 4,802,255.
Driesen et al. disclose all elements previously discussed above, however fails to disclose that at least one type of filament is a monofilament comprising polyamide and a water-soluble dye colorant selected from the group consisting of a food dye and a dye leaching over at least one of the pre-defined periods of time in response to increased use of the filament, thereby changing the color from an initial color to at least one color and a third color.
	Regarding claim 8, Breuer et al. teach a filament having color-changing properties (20, 20a) in which the filament is a monofilament comprising polyamide (Column 3 Lines 41-43) and a water-soluble dye colorant selected from the group consisting of a food dye and a dye leaching over at least one of the pre-defined periods of time in response to increased use of the filament (Column 4 Lines 15-27, Column 5 Lines 5-16 and 30-41, Column 7 Lines 40-58), thereby changing the color from an initial color to at least one of a second color and a third color (embodiment of Figures 3 and 5, Column 5 Lines 27-45). Regarding claim 9, the dye is provided in a colored outer region extending inwardly into a portion of the filament’s cross-sectional area for a distance from about 20% to about 40% of the radius of the filament (20%, Column 4 Lines 39-46; alternatively see Example 4). Regarding claim 10, the filament comprises an inner portion having a dye colorant (28; 28a and 32a), wherein the dye colorant of the inner portion is different from the dye colorant of the colored outer region (outer region 26 or 26a; Column 3 Lines 56-58, Column 5 Lines 27-30). Regarding claim 11, the at least another type of filament is a monofilament comprising a water-soluble dye colorant leaching over at least one of the pre-defined periods of time in response to increased use of the filament thereby changing the color from an initial color to at least one of a second color and a third color (Column 4 Lines 15-27, Column 5 Lines 5-16 and 30-41, Column 7 Lines 40-58), wherein the dye colorant is provided in 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify or substitute the at least one type of filament of Driesen et al. for one that has color-changing properties where the filament is a monofilament comprising polyamide and a water-soluble dye colorant selected from the group consisting of a food dye and a dye leaching over at least one of the pre-defined periods of time in response to increased use of the filament, as taught by Breuer et al., as an effective technique in providing color-changing properties to a filament that indicates the wear or use of the filaments.
7.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driesen et al., US 8,448,286 in view of Breuer et al., US 4,802,255.
	Driesen et al. disclose all elements previously discussed above, however fails to disclose that the at least one filament is a monofilament dyed with a combination of dyes, each dye having a color intensity with different resistance to change in response to wear and use.
	Breuer et al. teach a filament having color-changing properties (20, 20a) in which the filament is a monofilament dyed with a combination of dyes, each dye having a color intensity 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the color changing properties at least one monofilament of Driesen et al. for color changing properties that use a combination of dyes having a color intensity with different resistance to change in response to wear and use, as taught by Breuer et al. so that the colors can correlate well to different levels of filament wear.
Allowable Subject Matter
8.	Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art made of record discloses, teaches, or suggests the invention of claims 4 and 7. In particular, the prior art does not include a head that comprises a third type of filament that changes its color after the first and second periods of time within a subsequent third period of time from an initial color to a second color to define a third color pattern that is different from the first and second color patterns.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg